This action was instituted to foreclose a materialman's lien and to recover on a statutory bond given by the contractors. The appeal is taken on the judgment-roll alone. It appears from the findings that the defendants Longshore, as owners, entered into a contract with the defendants Thompson and Stowell, as contractors, for the erection of a building on the owners' lot in the city of Redondo *Page 356 
Beach. Defendant McWhinnie, as surety, purported to execute a bond to insure the performance of the contract as provided for in section 1183 of the Code of Civil Procedure. The building was completed September 21, 1923, at which time the owners moved in, took possession, and occupied the premises. The occupancy was accompanied by a cessation of labor. Notice of completion was not filed within ten days after completion, as required by section 1187 of the Code of Civil Procedure, but was filed by the owners on November 30th, more than two months thereafter. This notice specified November 15th as the date of completion. On December 27th the appellant filed its claim of lien for materials furnished and used in the construction of the building and subsequently brought this action to foreclose.
The trial court entered judgment for plaintiff against the contractors for the amount due for the materials furnished, together with interest and costs, but denied it the right to foreclose its lien. It also denied plaintiff judgment against the surety on the contractors' bond. From the adverse portions of the judgment plaintiff has appealed.
The trial court found, and the appellant concedes, that the building was completed and occupied by the owners on September 21, 1923. [1] As the owners failed to file their notice of completion within ten days thereafter it was incumbent upon all persons to file their claims of lien within ninety days after actual completion of the building. (Code Civ. Proc., sec. 1187;Schwartz  Gottlieb v. Marcuse, 175 Cal. 401, 415 [165 P. 1015]; Bird v. American Surety Co., 175 Cal. 625, 631 [166 P. 1009]; Robison v. Mitchel, 159 Cal. 581, 585 [114 P. 984]; Simons Brick Co. v. Hetzel, 72 Cal.App. 1, 9 [236 P. 357]; Emigh-Winchell Hdw. Co. v. Pylman, 38 Cal.App. 508, 509 [176 P. 722].) This the appellant failed to do, for it deferred such action until December 27, 1923, ninety-seven days after actual completion. It has, therefore, no valid lien.
[2] Even if it be assumed, without deciding, that the owners by reason of their tardy filing of the notice of completion are estopped to deny that the building was completed on November 15, 1923, as recited in such tardy notice of completion, it would avail the appellant nothing for its claim of lien would not, even then, have been filed within thirty days after such completion as required by section 1187 A *Page 357 
notice of completion, tardily filed, cannot, as contended by appellant, be said to be the "equivalent" of completion within the meaning of section 1187 so as to afford a lien claimant thirty days thereafter within which to file his claim of lien. The code section, both expressly and by necessary implication, requires that such notice of completion, to be the "equivalent" of completion, must be filed within ten days after completion. The language of the section may not reasonably be construed to include, as the "equivalent" of a completion, a notice thereof filed at any time thereafter. In other words, such notice to be the equivalent of completion must be filed in accordance with the mandatory provision of the code section, viz., within ten days after actual completion. Any other construction of this provision of the section would be strained and unwarranted. In the language of Buell  Co. v. Brown, 131 Cal. 158, 162 [63 P. 167], "We are not required to give a strained construction to the statute in order to enable plaintiff to collect its debt from parties who never agreed to pay it and who never requested the delivery of the materials." The case at bar is distinguishable from Hubbard
v. Lee, 10 Cal.App. 477, 482 [102 P. 528] (Id., 6 Cal.App. 602
[92 P. 744]), claimed by the appellant to be "directly in point." In the cited case the owner had neglected not only to file for record the notice of completion as required by the statute, but had repeatedly stated and represented to the materialman and lienor that the buildings were not completed and that he had not accepted them and would not accept them until certain other work was done. The lienor relying on theserepresentations delayed the filing of his lien and the owner was thereafter held to be estopped by reason of such representations to deny the timeliness of the filing of the lien.
[3] The trial court held that plaintiff was not entitled to judgment against defendant McWhinnie as surety on the contractors' bond "for the reason that said instrument is not a good, sufficient and valid bond." An examination of the bond appearing in the findings discloses that it was not properly drawn in that the name of one of the owners of the property appears in the body of the instrument as "surety" whereas the signature of defendant McWhinnie appears at the end thereof where it is usual and customary for a surety or obligor to sign his name. In our opinion the *Page 358 
apparent inadvertent insertion of the owner's name in the body of the bond does not serve to relieve the defendant McWhinnie of liability thereunder. Section 2837 of the Civil Code provides that "In interpreting the terms of a contract of suretyship, the same rules are to be observed as in the case of other contracts." The general rule is that contracts must be so interpreted as to give effect to the intention of the parties as it existed at the time of contracting. It follows, therefore, that technical rules of construction must give way when the intention of the parties is ascertainable and lawful. (Civ. Code, sec. 1636; 6 Cal. Jur. 252, sec. 163.) Without question it was the intention of all the parties concerned herein, including the defendant McWhinnie, that he should be liable in the event the conditions specified in the bond as creating liability should arise. [4] In construing a bond so as to carry out the intention of the parties a court may transpose or reject insensible words. (4 Cal. Jur. 352, sec. 2, and authorities there cited.) Inasmuch as the defendant McWhinnie signed his name at the end of the bond as obligor, the improper insertion of the owner's name in the body of the instrument should be disregarded. It is no defense that defendant McWhinnie's name does not appear in the recitals of the bond, for the fact that an obligor's name is not recited in the body of the bond, or is incorrectly recited therein, does not affect its validity or his liability thereunder if the bond is otherwise properly executed and signed by him and if the bond and circumstances clearly show an intention to charge him. (4 R.C.L. 51, sec. 8.) [5] Nor does the failure of the contractors to sign the bond as principals affect the liability of the surety thereon. (Kurtz v. Forquer, 94 Cal. 91, 93, 94 [29 P. 413].)
For the foregoing reasons the judgment is affirmed except in so far as it purports to deny relief to the appellant as against the defendant McWhinnie. In this latter respect the judgment is reversed with directions to the court below to enter judgment for the plaintiff as against the defendant McWhinnie. The appellant to recover costs against the respondent McWhinnie and the respondents Longshore to recover costs against the appellant.
Seawell, J., Langdon, J., and Richards, J., concurred. *Page 359